852 F.2d 1288
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Anthony ROBY, Plaintiff,andLeonard Langs;  Rebbe C. Cowherd;  Stanley E. Durr;  KeithB. Downing;  Diane M. Durr, Plaintiffs-Appellants,v.The CENTER COMPANY, Defendant-Appellee.
No. 88-1353.
United States Court of Appeals, Sixth Circuit.
July 29, 1988.

Before LIVELY, MERRITT and KRUPANSKY, Circuit Judges.

ORDER

1
Plaintiffs Langs, Cowherd, Stanley Durr, Diane Durr, and Downing appeal the order of the district court granting the defendant's motion for summary judgment and motion to dismiss.  Although plaintiff Roby has filed a timely notice of appeal from the same order, that notice did not include the names of the five (5) abovementioned plaintiffs.


2
Final judgment was entered in this employment discrimination action, on December 18, 1987.  The five (5) abovenamed plaintiffs all filed their notices of appeal on March 30, 1988.  The provisions of Rule 4(a)(3), Fed.R.App.P., state that if a timely notice of appeal is filed by any party, any other party may file a notice of appeal within fourteen (14) days after the date on which the first notice of appeal is filed, or within the time otherwise prescribed by this Rule, whichever period expires last.  The last date upon which a timely notice of appeal could have been filed was January 18, 1988.  The notices of appeal filed were seventy-two (72) days late.


3
A show cause order was entered by this Court on May 3, 1988 as to the five abovementioned plaintiffs.  The plaintiffs responded in opposition.  The timely filing of a notice of appeal in compliance with Rule 4(a), Fed.R.App.P., is a mandatory jurisdictional requirement which this Court can neither waive nor extend.   Peake v. First National Bank & Trust Co. of Marquette, 717 F.2d 1016, 1018 (6th Cir.1983).  Accordingly,


4
It is ORDERED that this action be and hereby is dismissed sua sponte.    Rule 9(b)(1), Rules of the Sixth Circuit.